Name: Regulation No 117/66/EEC of the Council of 28 July 1966 on the introduction of common rules for the international carriage of passengers by coach and bus
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 Official Journal of the European Communities 177 2688/66 OFFICIAL JOURNAL OF THE EUROPEAN COMMUNITIES 9.8.66 REGULATION No 117/66/EEC OF THE COUNCIL of 28 July 1966 on the introduction of common rules for the international carriage of passengers by coach and bus THE COUNCIL OF THE EUROPEAN ECONOMIC COMMUNITY, laden', liberalisation measures can also be applied without difficulty in the near future : Having regard to the Treaty establishing the Euro ­ pean Economic Community, and in particular Article 75 thereof; Having regard to the proposal from the Commission ; Having regard to the Opinion of the European Par ­ liament1 ; "Whereas the liberalisation of certain transport services operated by undertakings for their own workers would not appear to create any difficulties in the transport market; whereas it is therefore possible to relax the rules applicable to such services by substi ­ tuting for the system of authorisation a system of cer ­ tification subject to the fulfilment of specific con ­ ditions; Whereas, as soon as common rules for regular sec ­ vices and shuttle services have been laid down, it will be possible to adopt common rules, with a view to extending the measures provided for in this Regu ­ lation to international carriage of passengers by road to or from a third country; Whereas traffic between the Member States of the Community would be facilitated by simplifying the control formalities for occasional services and har ­ monising administrative procedures ; whereas for this purpose a single control document should be intro ­ duced, replacing the existing documents ; Having regard to the Opinion of the Economic and Social Committee2 ; Whereas the adoption of a common transport policy requires that common rules be laid down for the in ­ ternational carriage of passengers by road ; Whereas such rules can only be laid down on the basis of standard definitions of the various types of passenger transport service; Whereas the lapse of a period of time to allow the necessary work to be carried out would facilitate the adoption and application of common rules for regu ­ lar services and shuttle services ; whereas, in any case, it would appear necessary to fix in this Regulation the date for the drawing up of those rules ; HAS ADOPTED THIS REGULATION : SECTION I Definitions and scope Article 1 Whereas the application of common rules for oc ­ casional services cannot create difficulties for that type of transport service; whereas liberalisation measures for closed door tours and for occasional services op ­ erated 'outward laden/return unladen' can easily be applied forthwith; whereas, in respect of certain oc ­ casional services operated 'outward unladen/return 1 . Regular services are services which provide for the carriage of passengers at specified intervals along specified routes, passengers being taken up and set down at predetermined stopping points. 1 OJ No 62, 12.4.1965 , p. 905/65. 2 OJ No 63 , 13.4.1965, p . 956/65. 178 Official Journal of the European Communities  the conditions under which exceptions to the pro ­ visions of paragraph 3 may be authorised ;  the authorities competent to authorise these ex ­ ceptions. Article 3 2. Rules governing the operation of services or documents taking the place thereof, approved by the competent authorities of Member States and pub ­ lished by the carrier before coming into operation, shall specify the conditions of carriage and in particu ­ lar the frequency of services, timetables, faretables and the obligation to accept passengers for carriage, in so far as such conditions are not prescribed by any law or regulation. 3 . Services, by whomsoever organised, which pro ­ vide for the carriage of specified categories of passen ­ gers to the exclusion of other passengers, in so far as such services are operated under the conditions speci ­ fied in paragraph 1 , shall be deemed to be regular services . Such services, in particular those providing for the carriage of workers to and from their place of work or of schoolchildren to and from school, are hereinafter called 'special regular services '. The fact that a service may be varied according to the needs of those concerned shall not affect its classifica ­ tion as a regular service . 1 . Occasional services are services falling neither within the definition of a regular service in Article 1 , nor within the definition of a shuttle service in Article 2. They include : ( a) closed-door tours, that is to say services whereby the same vehicle is used to carry the same group of passengers throughout the journey and to bring them back to the place of departure ; (b ) services which make the outward journey car ­ rying passengers and the return journey unladen ; (c) all other services . Article 2 2. Save for exceptions authorised by the competent authorities of the Member State concerned, oc ­ casional services shall not take up or set down pas ­ sengers during the journey. Such services may be operated with some degree of frequency without thereby ceasing to be occasional services .- Article 4 1 . Shuttle services are services whereby, by means of repeated outward and return journeys, previously formed groups' of passengers are carried from a single place of departure to a single destination . Each group of passengers who have made the outward journey together shall , subsequently be carried back to the place of departure. Place of departure and destination mean respectively the place where the journey begins and the place where the journey ends, together with, in each case, the surrounding locality. 2 . Passengers shall not fbe taken up nor set down during the journey. 3 . The first return journey and the last outward journey shall be made unladen. 4. The following shall be defined under the pro ­ visions of Article 8 :  the conditions under which certain passengers may be authorised, by way of exception to para ­ graph 1 , to make the return journey with another group;  the conditions under which exceptions to the pro ­ visions of paragraph 2 may be authorised; 1 . The provisions of this Regulation shall apply to international carriage of passengers by road where :  the place of departure is in the territory of a Member State and the destination is in the terri ­ tory of the same or another Member State;  the vehicles used are registered in a Member State and in construction and equipment are suitable for carrying more than 9 persons, including the driver, and are intended for that purpose . 2. The Community shall enter into any negotia ­ tions with third countries which may be found necess ­ ary-for the purpose of implementing this Regulation. 3 . When the common rules provided for in Articles 7 and 8 have been laid down, the Council shall , as soon as possible and on a proposal from the Com ­ mission , lay down the common rules necessary in or ­ der to enable application of this Regulation to be ex ­ tended to international carriage of passengers by road to or from third countries . Official Journal of the European Communities 179 SECTION II Common Rules Article 5 ( a) passengers must be carried in vehicles which are owned by the undertaking or which have been ' obtained by it on deferred terms and which are driven by its own employees ; (b) the purpose of such services must be :  to carry workers to and from their place of work;  to carry workers between the various places of work pf the undertaking. 2. The certificates provided for in paragraph 1 shall be issued by the competent authority of the Member State where the vehicle is registered and shall be valid for the whole of the journey, including any transit section . The certificates shall conform to a model to be prescribed by the Commission by regula ­ tion after consulting the Member States . Article 7 Before 1 January 1968 the Council shall, in accord ­ ance with the provisions of Article 75 of the Treaty, lay down common rules for regular services . 1 . From 1 January 1967 the occasional services re ­ ferred to in Article 3 ( 1 ) (a) and (b ) shall not re ­ quire authorisation by any Member State other than the State where the vehicle is registered. 2 . From 1 January 1969 the occasional services referred to in Article 3 ( 1 ) (c) shall not require authorisation by any Member State other than the State where the vehicle is registered, provided that :  the outward journey is made unladen and all the passengers are taken up in the same place ; and  the passengers : (a) constitute groups formed under contracts of carriage made before their arrival in the coun ­ try where they are to be taken up ; or (b) have been previously brought by the same carrier, in the circumstances provided for in Article 3 ( 1 ) (b), into the country where such passengers are again taken up, and such pas ­ sengers are carried out of that country; or (c) have been invited to travel to another Mem ­ ber State, the cost of transport being borne by the person issuing the invitation . Such passen ­ gers shall constitute a single group, which shall not have been formed solely with a view to undertaking that particular journey. 3 . Where, in the case of occasional services falling within Article 3 (1 ) ( c), the conditions laid down in paragraph 2 of this Article are not satisfied, Member States may make such services subject to authoris ­ ation . 4. The provisions of this Article shall not be ap ­ plied in so far as existing rules made under bilateral or multilateral arrangements between Member States provide for more liberal treatment. Article 8 Before 1 January 1968 the Council shall, in accord ­ ance with the provisions of Article 75 of the Treaty, lay down common rules for shuttle services . SECTION III Control procedures and penalties Article 9 1 . Carriers operating occasional services within the meaning of Article 3 of this Regulation shall , when ­ ever required to do so by any authorised inspecting officer produce a control document supplied by the competent authorities of the Member State where the vehicle is registered or by any duly authorised agency. This document, made out in the name of the car ­ rier, must be completed by the latter for each jour ­ ney. The Commission shall , after consulting the Member States, prescribe the model for the control document and the way in which the control document is to be used. 2. Without prejudice to the provisions of Article 11 , this control document shall replace existing con ­ trol documents . Article 6 1 . From 1 January 1967 road services operated by an undertaking for its own workers shall not require authorisation but shall be subject to a system of certi ­ fication, provided that the following conditions are fulfilled : 180 Official Journal of the European Communities . Article 10 SECTION IV Final provisions Article 11 Q Member States shall , within a reasonable time and after consulting the Commission, adopt such laws, regulations or administrative provisions as may be necessary for the implementation of this Regulation . Such measures shall cover, inter alia, the organisation of, procedure for and means of control, and the pen ­ alties for any breach. Article . 5 of this Regulation shall not affect the con ­ ditions imposed by Member States on their own nationals engaged in the operations referred to in that Article. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 28 July 1966. For the Council The President S. A. POSTHUMUS